      Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 1 of 14 PageID #:1372




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION



    KTM AG,
                            Plaintiff,
                                                                Case No. 21-cv-1279
                     vs.

    The Individuals, Corporations, Limited Liability            Hon. Robert M. Dow, Jr.
    Companies, Partnerships, and Unincorporated
    Associations Identified on Schedule A Hereto,

                            Defendants.


                                          MOTION TO DISMISS

          Defendant Harvest Innovation Global Ltd, identified in “Schedule A” as “Defendant No.

115” and nowhere else in KTM’s complaint, moves to dismiss KTM’s “Schedule A” complaint 1 for

improper service, for failing to state a claim, and for improper joinder. In support of its motion, it

states as follows:

          1.      As explained more fully below, not even once in KTM’s 16-page complaint does it

ever mention Harvest Inn or explain in any way what it alleges that Harvest Inn did. Instead, it simply



1
  The background and general description of the controversial so-called “Schedule A” lawsuits is
described at length in Oakley, Inc. v. The Partnerships and Unincorporated Associations Identified
on Schedule “A”, No. 21 C 536 Jan. 30, 2021 (Kennelly, J.) (“It has become commonplace in this
district for holders of trademark and trade dress rights to file suits naming dozens or even hundreds
of claimed infringers and counterfeiters, alleging that they are selling knock-off products via the
Internet. The plaintiffs seek an injunction and recovery of damages. In these lawsuits, the actual
identities and locations of the sellers are unknown to the trademark holder because they have used
assumed names. The lawsuits are typically filed against a group of sellers whose assumed names are
listed on an attachment to the complaint, usually called “Schedule A.”) (available at
https://bit.ly/3fmWBsX (last visited May 26, 2021); see also H-D U.S.A., LLC v. P’ships &
Unincorporated Ass’ns Identified on Schedule “A”, No. 21-CV-01041, 2021 U.S. Dist. LEXIS
37600, at *5 (N.D. Ill. Mar. 1, 2021) (describing the burden on the courts and harm to taxpayers of
the so-called “Schedule A” lawsuits).
    Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 2 of 14 PageID #:1373




lumps Harvest Inn with every one of the other of the hundred-plus defendants and even smears

Harvest Inn by lumping it in with an entire Chinese counterfeiting industry.

                                          BACKGROUND

       2.      Harvest Inn is a Hong-Kong-based online retailer, operated by entrepreneur Yu Pui

Ming.2 Harvest Inn received notice from Amazon.com sometime in early May 2021 that its selling

page for one of its many products would be deactivated because of this Court’s Temporary

Restraining Order. Harvest Inn sells thousands of products online in the Amazon Marketplace,

many under its registered Trademark KETABAO, for which it owns a United States Trademark

registration (Reg. No. 5,935,830).

       3.      Amazon.com also indicated that Harvest Inn’s entire seller’s account is now frozen

under a TRO, not just amounts tied to any allegedly-infringing products. Amazon.com indicated that

it would not hear any appeal of this decision and encouraged contact directly with Plaintiff’s counsel.

       4.      None of the above facts are included in KTM’s complaint and are thus for

background only and not before the Court on this motion.




2
  The facts set forth here are purely for background purposes. As a motion to dismiss does not
consider matters outside the four corners of the complaint, Harvest Inn has not here provided a
supporting declaration. Its motion is based solely on what is – or more accurately, what is not –
alleged in KTM’s complaint.
                                                  2
    Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 3 of 14 PageID #:1374




                               The Allegations of KTM’s Complaint

       5.      KTM’s complaint (ECF No. 1) never mentions Harvest Inn beyond identifying it in

“Schedule A” as “No. 115.” There is not a single paragraph or sentence within any paragraph that

mentions “Harvest Inn,” “Defendant No. 115,” or in any way alleges what specifically Harvest Inn

did.

       6.      The Complaint is devoid of any instance of Harvest Inn allegedly using the KTM

mark or any marked owned by KTM in any way – allegedly infringing or otherwise. 3 Instead, KTM

lumps Harvest Inn together with all of the other defendants and treats them as one, frequently

avoiding any facts and falling back on “information and belief” allegations applicable to “defendants,”

“many of the defendants,” and referring to things “upon information and belief” that defendants

“often” do. See, e.g., Compl. ¶ 16.

       7.      The complaint also contains numerous allegations about counterfeit goods supplied

from China, and “tactics” of Chinese companies to target the United States and conceal their plans.

The Complaint, however, does not specify a particular fact about Harvest Inn that, if taken as true,

plausibly alleges trademark infringement.

       8.      Beyond these general conclusory statements about “defendants,” there is nothing

pertaining to Harvest Inn that informs Harvest Inn the nature of the complaint against it specifically.




3
  Harvest Inn qualifies its statement “or otherwise” above because simply mentioning KTM while
selling non-KTM branded products does not inevitably mean that there is trademark infringement.
The Lanham Act does not prohibit all use of another’s trademark in connection with the sale of
goods or services. It is likely that Harvest Inn would be able to state strong and meritorious fair use
defenses given the overall nature of its business on its Amazon storefront. These defenses, however,
are not part of this motion, as it would be guesswork on Harvest Inn’s part as to what products or
listings KTM has issues with since nothing is contained in the Complaint.
                                                  3
    Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 4 of 14 PageID #:1375




        9.      In Count I, KTM purports to allege trademark infringement and counterfeiting

under 15 U.S.C. § 1114, but states no facts or grounds when it alleges (¶ 28) that “Defendants” are

commercializing “products in connection with Plaintiff’s Trademarks without Plaintiff’s permission.”

        10.     Count II purports to allege false designation of origin under 15 U.S.C. § 1125(a), but

states no facts or grounds when it alleges (¶ 34) “Defendants’” various activities “have created and

are creating a likelihood of confusion, mistake, and deception among the general public” as to

approval of products by Plaintiff.

        11.     Count III purports to allege violation of Illinois prohibitions against deceptive trade

practices, but states no facts or grounds when it alleges (¶ 39) that “Defendants” committed various

“acts violating Illinois law” that create likelihood of confusion or misunderstanding among the public

about affiliation, connection, association or sponsorship of products.

                                        IMPROPER SERVICE

        12.     The Court should dismiss Harvest Inn because it has not been properly served, thus

depriving this Court of jurisdiction over it.4

        13.     Every defendant must be served with a copy of the complaint and summons in

accordance with Rule 4. Fed. R. Civ. P. 4(b), 4(c)(1). Only proper service vests a district court with

personal jurisdiction over a defendant. Cardenas v. City of Chicago, 646 F.3d 1001, 1005 (7th Cir.

2011). Thus, “actual knowledge of the existence of a lawsuit is insufficient to confer personal



4
 It is likely that this Court also lacks personal jurisdiction over Harvest Inn as it lacks minimum
contacts with Illinois. KTM alleges in the same conclusory fashion what “defendants” do, but does
not make any allegations against Harvest Inn in this respect. KTM does not allege that there is
general jurisdiction over Harvest Inn. Based on the lack of any specifics in the complaint, disproving
specific jurisdiction – i.e., that KTM’s suit arises out of anything connected to Illinois is challenging
because the Complaint does not say specifically what Harvest Inn has done that KTM believes its
suit “arises out of.” Harvest Inn reserves the right to challenge personal jurisdiction if KTM ever
pleads any facts about Harvest Inn.
                                                   4
   Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 5 of 14 PageID #:1376




jurisdiction over a defendant in the absence of valid service of process.” Mid-Continent Wood

Prods., Inc. v. Harris, 936 F.2d 297, 301 (7th Cir. 1991).

        14.     Plaintiffs bear the burden to show proper service. Under Rule 12(b) (4 and 5), the

plaintiff has the burden to prove that the defendant was properly served such that the court obtained

personal jurisdiction. Cardenas, 646 F.3d at 1005 (citing Homer v. Jones-Bey, 415 F.3d 748, 754

(7th Cir. 2005)).

        15.     Federal Rule of Civil Procedure 4(f) governs service of a corporation not at a place

within the United States. Fed. R. Civ. P. 4(h)(2). Rule 4(f) authorizes two methods of service at issue

here. First, service may be made "by any internationally agreed means of service that is reasonably

calculated to give notice, such as those authorized by the Hague Convention . . . ." Fed. R. Civ. P.

4(f)(1). Second, Rule 4(f)(3) authorizes service “by other means not prohibited by international

agreement, as the court orders.” The TRO authorizing e-mail service did not comply with Rule

4(f)(3) because neither method has been satisfied.

        16.     The Hague Service Convention was intended to simplify and standardize serving

process abroad, and “specifies certain approved methods of service and ‘pre-empts inconsistent

methods of service’ wherever it applies.” Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1507 (2017)

(quoting Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698 (1988)). The “primary

innovation” of the Convention is the requirement that each member nation designate a central

authority to receive service of process. Schlunk, 486 U.S. at 698.

        17.     The Convention authorizes service by certain other means, but it does not speak

directly to service by email and other electronic means. See Water Splash, 137 S. Ct. at 1508

(discussing means of service authorized by the Convention).




                                                  5
      Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 6 of 14 PageID #:1377




          18.     The Hague Convention applies here and there is no dispute that KTM has not

complied with the Hague Convention’s requirements. The exception, which some “Schedule A”

plaintiffs have argued for, does not apply as noted below.

          19.     Courts look to Article 1 to determine whether the Hague Service Convention applies.

Article 1 specifies the Hague Service Convention’s scope. Id. at 699. The first sentence says that the

“Convention shall apply in all cases, in civil or commercial matters, where there is occasion to

transmit a judicial or extrajudicial document for service abroad.” Id. ( quoting Article 1 of the Hague

Service Convention, 20 U.S.T. at 362). An exception, inapplicable here, could apply when “the

address of the person to be served with the document is not known.” Art. 1, 20 U.S.T. at 362. That

exception is inapplicable because KTM could not have investigated Harvest Inn’s mailing addresses

with the diligence the Hague Service Convention requires.

          20.     It is incredible to argue that Harvest Inn’s whereabouts was “not known” for purposes

of the Hague Convention. Despite claiming to this Court in its TRO papers that “Plaintiff is currently

unaware of both the true identities and locations of the Defendants, as well as other Defendant

Internet Stores used to distribute Counterfeit KTM Products.” (KTM’s Brief In Supp. of TRO

Motion at 22 (ECF 9).

          21.     Harvest Inn’s physical address is listed on its Amazon Seller page as shown below: 5




5
    Available at http://bit.ly/HarvestInnStorefront (last visited May 28, 2021).
                                                     6
    Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 7 of 14 PageID #:1378




       22.     It is the same address used to obtain its U.S. Trademark in KETABAO, the brand

name under which it sells many of its products as shown below on its Registration from the USPTO.6




       23.     Courts have interpreted the second sentence of Article 1 consistently. A plaintiff

cannot close its eyes to the obvious to avoid the Hague Service Convention; the plaintiff must make


6
 Available at:
https://tsdr.uspto.gov/documentviewer?caseId=sn88356207&docId=ORC20191201023336#docIn
dex=0&page=1 (last visited May 28, 2021)
                                                7
   Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 8 of 14 PageID #:1379




reasonably diligent efforts to learn the defendant's mailing address. See, e.g., Advanced Access

Content Sys. Licensing Admin., LLC v. Shen, 2018 WL 4757939, at *4-5 (S.D.N.Y. Sept. 30, 2018);

Progressive Se. Ins. Co. v. J & P Transp., 2011 WL 2672565, at *3 (N.D. Ind. July 8, 2011) (citing

Opella v. Rullan, 2011 WL 2600707, at *5 (S.D. Fla. June 29, 2011)); Compass Bank v. Katz, 287

F.R.D. 392, 394-95 (S.D. Tex. 2012) (collecting and discussing cases).

        24.     Judge Gottschall, facing a nearly identical issue reached the same conclusion as urged

here – namely, that service of process was invalid because it failed to comply with the requirements

of the Hague Convention and the defendant’s adrdress was reasonably known. See Luxxotica Group

S.p.A. v. “Schedule A”, 391 F. Supp. 3d 816 (N.D. Ill. May 24, 2019). In Luxottica, Judge Gottchall

was dealing with Chinese defendants challenging process. Harvest Inn is a resident of Hong Kong,

which is also a signatory to the Hague Convention. See Judicial Assistance Country Information,

U.S. State Department, https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-

Information/HongKong.html (last visited May 28, 2021), so the same analysis applies here.

        25.     In Luxottica, Judge Gotschall concluded that the Hague Convention regarding

service of process was applicable and should be followed even with considerable confusion regarding

the ability to easily locate a physical address. In addressing the ease of locating a physical address,

Judge Gotchall lamented that “[t]he parties have not directed to the [C]ourt to a screenshot listing a

. . . physical address for the defendants.” Id. at 822.

        26.     Despite these difficulties, because the Hague Convention applied and the plaintiff

had not followed it, the Court dismissed the moving defendant. Id. The Court rejected arguments

that service by email was permitted. Id.

        27.     Here, Harvest Inn has provided screen shots showing its physical address both on

Amazon and in the United States Patent and Trademark Office. The facts here present an even



                                                    8
   Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 9 of 14 PageID #:1380




stronger case that the plaintiff did not act reasonably diligently in determining whether Harvest Inn

could be served through proper channels.

        28.     KTM’s statement that “Defendant’s” activities “make it virtually impossible for

Plaintiff to discover the true identities of the Defendants,” (KTM’s TRO Brief at 9) (ECF No. 9), is

highly misleading at least with respect to Harvest Inn.

        29.     Because the Hague Convention applies here for service of process and KTM has

failed to comply with its requirements, this Court should dismiss Harvest Inn based on improper

service of process. Luxottica, 391 F. Supp. 3d at 827-28.

                                 FAILURE TO STATE A CLAIM

        30.     As an additional basis for dismissal, the Complaint as to Harvest Inn fails to state a

claim under Twombly/Iqbal.

        31.     When deciding a motion to dismiss under Rule 12(b)(6), this Court accepts as true

all well-pleaded factual allegations in the complaint and draws inferences in a light most favorable to

the plaintiff. See, e.g., Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). The analysis with respect to the

Lanham Act claims is equally applicable to the state-law claims as the argument is not based on the

substantive elements of the claims, but on a failure to provide notice under Rule 8.

        32.     Although a complaint “does not need detailed factual allegations, a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 550, 555 (2007), (citing Papasan v. Allain, 478 U.S. 265, 286 (1986))

(on a motion to dismiss, courts “are not bound to accept as true a legal conclusion couched as a

factual allegation”). “Nor does a complaint suffice if it tenders naked assertions devoid of further




                                                   9
  Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 10 of 14 PageID #:1381




factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

557 (internal quotation marks omitted)).

        33.     To survive a motion to dismiss, the Plaintiff who has sued multiple defendants must

identify allegations as to the specific moving defendant and support its claim factually with respect to

that individual defendant. The “Seventh Circuit . . . require[s] that a plaintiff structure her complaint

such that each individual defendant knows what it did that allegedly harmed the plaintiff.” See, e.g.,

Paulsen v. Abbott Labs., 368 F. Supp. 3d 1152, 1171 (N.D. Ill. 2019) (Dow, J.); see also, Bank of

Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013) (“The Rules of Civil Procedure set up a

system of notice pleading. Each defendant is entitled to know what he or she did that is asserted to

be wrongful. A complaint based on a theory of collective responsibility must be dismissed.”)

        34.     A complaint for trademark infringement must identify not only the marks in

question, but what the Defendant did specifically that the plaintiff believes was infringing. See, e.g.,

Specht v. Google, Inc., 660 F. Supp. 2d 858, 865 (N.D. Ill. 2009) (Leinenweber, J.) (dismissing

Lanham Act claims against “defendants” because the complaint did not “identify any specific act of

infringement by any single Defendant or any service rendered, or product provided by any single

Defendant”).

        35.     In Specht, the plaintiff alleged trademark infringement against Google and a host of

other defendants. Judge Leinenweber rejected a motion to dismiss by Google, finding that the

plaintiff had alleged facts specific to Google’s actions. Id.

        36.     With regard to the other 48 corporate defendants, however, the Court granted the

motion, stating that the allegation that “defendants” “infringed on Plaintiffs' trademark by using the

mark in promotional materials in order to sell ‘goods or services,’” was conclusory and insufficient

under the Twombly/Iqbal standard. Id.



                                                    10
  Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 11 of 14 PageID #:1382




        37.     Judge Leinenweber stated that:
        The [first amended complaint] fails to make any distinction among the 48 Corporate
        Defendants; rather, it consists of vague allegations “on information and belief” with no factual
        specifics. Plaintiffs treat the numerous Defendants (other than Google) as a collective whole
        and do not identify any specific act of infringement by any single Defendant or any service
        rendered or product provided by any single Defendant. Id.
        38.     As in Sprecht, KTM here makes only vague allegations, often “on information and

belief” without factual specifics. Likewise, KTM also treats every defendant as a collective whole and

does not identify any specific act of infringement by any single defendant in the Complaint. KTM

also fails to identify any service or product offered by any Defendant, including Harvest Inn.

        39.     Plaintiffs' conclusory legal claims against unspecified Defendants fall short of the

requirement that a complaint cite supporting facts to survive a motion to dismiss. See Iqbal, 556 U.S.

at 678 (Rule 8 “demands more than an unadorned, the defendant-unlawfully harmed me accusation.

Naked assertions [absent] further factual enhancement” are insufficient.).

        40.     As to Harvest Inn, the Complaint contains only “labels and conclusions, and a

formulaic recitation of the elements of” trademark (and analogous state-law) causes of action against

“defendants” collectively. The Complaint does not recite anything for relief against Harvest Inn

specifically. Indeed, as noted above, there are no specific allegations as to what Harvest Inn

supposedly did. As in Specht, this Court should dismiss Harvest Inn because KTM has failed to

state a plausible claim against it.

                                              MISJOINDER

        41.     Harvest Inn should also be dropped as a party from this action because it has been

improperly joined as a defendant.

        42.     Under Federal Rule 20(a)(2) parties “may be joined in one action as defendants if:

(A) any right to relief is asserted against them jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of transactions or occurrences; and (B) any
                                                     11
  Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 12 of 14 PageID #:1383




question of law or fact common to all defendants will arise in the action.” As the Seventh Circuit has

stated, “[A] litigant cannot [generally] throw all of his grievances, against dozens of different parties,

into one stewpot.” Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012).

        43.     The plaintiff bears the burden of demonstrating that joinder is proper under Federal

Rule of Civil Procedure 20(a)(2). Estée Lauder Cosmetics Ltd. v. P’ships & Unincorporated

Associations Identified on Schedule “A”, 334 F.R.D. 182, 185 (N.D. Ill. 2020) (citing, inter alia, In

re Veluchamy, 879 F.3d 808, 819 n.4 (7th Cir. 2018) (applying Rule 19 mandatory-joinder

requirement and stating: “we confirm that in this Circuit the party advocating for joinder generally

has the initial burden to establish the absent person’s interest”); Turley v. Gaetz, 625 F.3d 1005,

1011 (7th Cir. 2010) (explaining that complaint in prior case had been rejected because “the plaintiff

had made no effort to show how his joinder of claims satisfied Rule 20”)).

        44.     When a defendant is improperly joined this Court may drop the misjoined party.

See, e.g., DirecTV, Inc. v. Perez, No. 03 C 3504, 2003 U.S. Dist. LEXIS 20269, at *5 (N.D. Ill.

Nov. 10, 2003) (Coar, J.) (“when DirecTV filed these lawsuits, it was aware (or at least it should have

been aware) that its strategy of joining unrelated defendants in the same lawsuit carried with it a risk

that the suits would be dismissed without prejudice for improper joinder under Rule 21.”)

        45.     “Courts within this District have held that it is not enough for a plaintiff to simply

allege that multiple defendants have infringed the same patent or trademark to meet Rule 20’s

requirements.” H-D U.S.A., supra, 2021 U.S. Dist. LEXIS 37600, at *5 (citing Estée Lauder, 334

F.R.D. at 187; Slep-Tone Entm’t Corp. v. Roberto, 2013 U.S. Dist. LEXIS 151923, (N.D. Ill. Oct.

22, 2013); ThermaPure, Inc. v. Temp-Air, Inc., 2010 U.S. Dist. LEXIS 136262, at *4 (N.D. Ill.

Dec. 22, 2010); Spread Spectrum Screening, LLC v. Eastman Kodak Co. , 2010 U.S. Dist. LEXIS

90549 (N.D. Ill. Sept. 1, 2010); SB Designs v. Reebok Int’l, Ltd., 305 F. Supp. 2d 888, 892 (N.D.

Ill. 2004)).

                                                   12
  Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 13 of 14 PageID #:1384




       46.     In H-D U.S.A., Judge Aspen raised the issue of joinder sua sponte. The Court noted

that the complaint’s allegation that the “Schedule A” defendants:

       are an interrelated group of counterfeiters working in active concert to knowingly and willfully
       manufacture, import, distribute, offer for sale, and sell Counterfeit Harley-Davidson
       Products in the same transaction, occurrence, or series of transactions or occurrences”

       was conclusory, not factual and thus could not be credited. Id.

       47.     Examining the alleged facts rather than the conclusory statements, the Court shot

down the argument that alleging infringement of the same marks amounted to the same “transaction

or occurrence.” Id. The Court found that it was improper to join 198 defendants who were not in

any way connected other than to have allegedly infringed in some way one or more of the plaintiff’s

registered trademarks. Id.

       48.     As in HD-U.S.A., KTM cannot satisfy the first requirement for Rule 20. It is not

seeking relief against the 147 defendants named in the complaint jointly, severally, or arising out of

the same transaction, occurrence, or series of transactions or occurrences. As in the H-D case, KTM

makes a similarly conclusory allegation that they do. See Compl. ¶ 4.

       49.     Harvest Inn has been misjoined. KTM has done nothing more than “simply allege

that multiple defendants have infringed the same . . . trademark.” As courts have repeatedly held,

this is simply not enough for joinder under Rule 20.




                                                 13
  Case: 1:21-cv-01279 Document #: 34 Filed: 05/28/21 Page 14 of 14 PageID #:1385




                                          CONCLUSION

       For the foregoing reasons, Harvest Innovation Global Ltd. respectfully requests that the

Court dismiss it as a defendant in this matter.

Dated: May 28, 2021
                                                  Respectfully submitted,
                                                  /s/ Michael La Porte
                                                  Michael R. La Porte (mrl@fg-law.com)
                                                  FLACHSBART & GREENSPOON, LLC
                                                  333 N. Michigan Avenue, Suite 2700
                                                  Chicago, IL 60601
                                                  T: 312-551-9500

                                                  Attorneys for Defendant,
                                                  Harvest Innovation Global, Ltd.



                                   CERTIFICATE OF SERVICE

       I certify that I have served a copy of the foregoing on counsel of record who have filed

appearances via the ECF.

       I have not served any other party under Rule 5(a)(1)(D) because the e-mail addresses KTM

has used to serve these absent defendants has not been provided to Harvest Inn and is not a matter

of public record.




                                                    14
